EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Musella (Reg.: 39,310) on September 15, 2021.

The application has been amended as follows: 

CLAIMS
1. (Currently Amended) A method for modulating a brightness-grayscale curve of a display device, comprising:
obtaining theoretical brightness values corresponding to respective grayscales of the display device according to a maximum brightness value of the display device, a minimum brightness value of the display device, a maximum grayscale value of the display device, and a gamma parameter related to the display environment;
modulating brightnesses of the display device according to the theoretical brightness values corresponding to the respective grayscales of the display device, wherein the obtaining theoretical brightness values corresponding to respective grayscales of the display device according to a maximum brightness value of the display device, a minimum brightness value of the display device, a maximum grayscale value of the display device, and a gamma parameter associated with the display environment comprises:
obtaining an intermediate factor according to the maximum brightness value of the display device, the minimum brightness value of the display device, the maximum grayscale value of the display device, and the gamma parameter related to the display environment;
obtaining the theoretical brightness values for the respective grayscales of the display device according to the maximum brightness value of the display device, the maximum grayscale value of the display device, and the intermediate factor wherein,
calculating the intermediate factor according to the following formula:
            
                
                    
                        n
                    
                    
                        0
                    
                
                =
                
                    
                        
                            
                                n
                            
                            
                                max
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        L
                                                    
                                                    
                                                        device-max
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        L
                                                    
                                                    
                                                        device-min
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        1
                                    
                                    
                                        γ
                                    
                                
                            
                        
                        -1
                    
                
            
        
wherein,             
                
                    
                        L
                    
                    
                        device-max
                    
                
            
                    
                
                    
                        L
                    
                    
                        物
                        max
                    
                
            
        is the maximum brightness value of the display device,             
                
                    
                        L
                    
                    
                        device-min
                    
                
            
        is the minimum brightness value of the display device,             
                
                    
                        n
                    
                    
                        m
                        a
                        x
                    
                
                 
            
        is the maximum grayscale value of the display device, γ is the gamma parameter related to the display environment, and             
                
                    
                        n
                    
                    
                        0
                    
                
            
         is the intermediate factor.

2. (Cancelled)

3. (Previously Presented) The method according to claim 1, wherein the obtaining theoretical brightness values corresponding to respective grayscales of the display device according to a maximum brightness value of the display device, a minimum brightness value of the display device, a maximum grayscale value of the display device, and a gamma parameter related to the display environment comprises:

obtaining the theoretical brightness values corresponding to the respective grayscales of the display device according to the gamma curve;
wherein, an intermediate factor of the gamma curve is calculated based on the maximum brightness value of the display device, the minimum brightness value of the display device, the maximum grayscale value of the display device, and the gamma parameter related to the display environment.

4. (Cancelled)

5. (Currently Amended) The method according to claim 1 [[4]], wherein the theoretical brightness values corresponding to the respective grayscales of the display device are obtained according to the following formula:
            
                
                    
                        L
                    
                    
                        d
                        e
                        v
                        i
                        c
                        e
                    
                
                (
                n
                )
                =
                
                    
                        L
                    
                    
                        device-max
                    
                
                *
                
                    
                        
                            
                                
                                    
                                        n+
                                        
                                            
                                                n
                                            
                                            
                                                0
                                            
                                        
                                    
                                    
                                        
                                            
                                                n
                                            
                                            
                                                max
                                            
                                        
                                        +
                                        
                                            
                                                n
                                            
                                            
                                                0
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        γ
                    
                
            
        
wherein,             
                
                    
                        L
                    
                    
                        device-max
                    
                
            
        is the maximum brightness value of the display device,             
                
                    
                        n
                    
                    
                        m
                        a
                        x
                    
                
                 
            
        is the maximum grayscale value of the display device,             
                
                    
                        n
                    
                    
                        0
                    
                
            
         is the intermediate factor, n is each grayscale of the display device,             
                
                    
                        L
                    
                    
                        d
                        e
                        v
                        i
                        c
                        e
                    
                
                (
                n
                )
            
         is a theoretical brightness value corresponding to the grayscale n of the display device, and γ is the gamma parameter related to the display environment.

6. (Previous Presented) The method according to claim 1, wherein the gamma 

7. (Previous Presented) The method according to claim 1, wherein the modulating brightnesses of the display device according to the theoretical brightness values corresponding to the respective grayscales of the display device comprises:
modulating the brightnesses of the display device according to an eye pupil change factor and the theoretical brightness values corresponding to the respective grayscales of the display device.

8. (Previous Presented) The method according to claim 7, wherein the eye pupil change factor comprises a value corresponding to a ratio of a diameter of the eye pupil at current environment brightness to a diameter of the eye pupil at standard environment brightness.

9. (Previous Presented) The method according to claim 1, wherein, for each of the respective grayscales, the ratio of the obtained theoretical brightness value corresponding to the grayscale in the display device to the actual measured brightness value corresponding to the grayscale of a modulated display device is within a first range, and/or the ratio of the obtained theoretical brightness difference corresponding to the grayscale of the display device to the actual measured brightness difference corresponding to the grayscale in the modulated display device is within a second range.

10. (Previous Presented) The method according to claim 1, wherein a standard 

11. (Currently Amended) A method for modulating a brightness-grayscale curve of a display device, comprising:
calculating an applicable standard brightness-grayscale curve for eye perception;
obtaining theoretical brightness values corresponding to respective grayscales of the display device based on the applicable standard brightness-grayscale curve for eye perception and at least one of an eye pupil change factor, an environmental factor and a factor related to the display device;
modulating brightnesses of the display device according to the theoretical brightness values corresponding to the respective grayscales of the display device,
wherein the obtaining theoretical brightness values corresponding to respective grayscales of the display device based on the applicable standard brightness-grayscale curve for eye perception and at least one of an eye pupil change factor, an environmental factor and a factor related to the display device comprises:
obtaining the theoretical brightness values corresponding to the respective grayscales of the display device based on the eye pupil change factor, the factor related to the display device, and the applicable standard brightness-grayscale curve for eye perception, and
wherein the factor related to the display device includes a minimum brightness value of the display device, and the obtaining the theoretical brightness values corresponding to respective grayscales of the display device based on the eye pupil change factor, the factor related to the display device, and the applicable standard brightness-grayscale curve for eye perception comprises: for each of the respective grayscales,
calculating the theoretical brightness value according to a formula
             
                
                    
                        L
                    
                    
                        d
                        e
                        v
                        i
                        c
                        e
                    
                
                (
                n
                )
                =
                (
                
                    
                        
                            
                                Φ
                            
                            
                                0
                            
                        
                    
                    
                        Φ
                    
                
                
                    
                        )
                    
                    
                        2
                    
                
                *10000*
                
                    
                        {
                        
                            
                                (
                                v+
                                
                                    
                                        v
                                    
                                    
                                        0
                                    
                                
                                
                                    
                                        )
                                    
                                    
                                        
                                            
                                                1
                                            
                                            
                                                m
                                            
                                        
                                    
                                
                                -C1
                            
                            
                                C2-C3*
                                (
                                v+
                                
                                    
                                        v
                                    
                                    
                                        0
                                    
                                
                                
                                    
                                        )
                                    
                                    
                                        
                                            
                                                1
                                            
                                            
                                                m
                                            
                                        
                                    
                                
                            
                        
                        }
                    
                    
                        
                            
                                1
                            
                            
                                p
                            
                        
                    
                
            
         
or according to a formula
             
                
                    
                        L
                    
                    
                        d
                        e
                        v
                        i
                        c
                        e
                    
                
                (
                n
                )
                =10000*
                
                    
                        {
                        
                            
                                (
                                v+
                                
                                    
                                        v
                                    
                                    
                                        0
                                    
                                
                                
                                    
                                        )
                                    
                                    
                                        
                                            
                                                1
                                            
                                            
                                                m
                                            
                                        
                                    
                                
                                -C1
                            
                            
                                C2-C3*
                                
                                    
                                        (
                                        v
                                        +
                                        
                                            
                                                v
                                            
                                            
                                                0
                                            
                                        
                                        )
                                    
                                    
                                        
                                            
                                                1
                                            
                                            
                                                m
                                            
                                        
                                    
                                
                            
                        
                        }
                    
                    
                        
                            
                                1
                            
                            
                                p
                            
                        
                    
                
            
        ;
wherein,             
                
                    
                        L
                    
                    
                        d
                        e
                        v
                        i
                        c
                        e
                    
                
                (
                n
                )
            
         is a theoretical brightness value corresponding to the grayscale n of the display device, v is a video signal, 0<v<1 in volts; m=78.8438; p=0.1593; C1=0.8359; C2=18.8516; C3=18.6875; v0 is a signal noise value of the display device; v0 corresponds to the minimum brightness value of the display device; Φ0 is a pupil diameter of the eye in a standard environment; and Φ is a pupil diameter of the eye in a display environment.

12. (Cancelled)

13. (Cancelled)



15. (Currently Amended) An electronic device, comprising a display device, a memory, and a processor, wherein the processor is coupled to the display device and the memory respectively, the memory stores instructions, wherein a method for modulating is executed when the instructions are executed by the processor, the method comprises:.
obtaining theoretical brightness values corresponding to respective grayscales of the display device according to a maximum brightness value of the display device, a minimum brightness value of the display device, a maximum grayscale value of the display device, and a gamma parameter related to the display environment;
modulating brightnesses of the display device according to the theoretical brightness values corresponding to the respective grayscales of the display device,
wherein the obtaining theoretical brightness values corresponding to respective grayscales of the display device according to a maximum brightness value of the display device, a minimum brightness value of the display device, a maximum grayscale value of the display device, and a gamma parameter related to the display environment comprises:
calculating a gamma curve based on the maximum brightness value of the display device, the minimum brightness value of the display device, the maximum grayscale value of the display device, and the gamma parameter related to the display environment;
obtaining the theoretical brightness values corresponding to the respective grayscales of the display device according to the gamma curve;
wherein, an intermediate factor of the gamma curve is calculated based on the maximum brightness value of the display device, the minimum brightness value of the display device, the maximum grayscale value of the display device, and the gamma parameter related to the display environment, and
wherein calculating the intermediate factor according to the following formula: 
            
                
                    
                        n
                    
                    
                        0
                    
                
                =
                
                    
                        
                            
                                n
                            
                            
                                max
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        L
                                                    
                                                    
                                                        device-max
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        L
                                                    
                                                    
                                                        device-min
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        1
                                    
                                    
                                        γ
                                    
                                
                            
                        
                        -1
                    
                
            
        
wherein,             
                
                    
                        L
                    
                    
                        device-max
                    
                
            
                    
                
                    
                        L
                    
                    
                        物
                        max
                    
                
            
        is the maximum brightness value of the display device,             
                
                    
                        L
                    
                    
                        device-min
                    
                
            
        is the minimum brightness value of the display device,             
                
                    
                        n
                    
                    
                        m
                        a
                        x
                    
                
                 
            
        is the maximum grayscale value of the display device, γ is the gamma parameter related to the display environment, and             
                
                    
                        n
                    
                    
                        0
                    
                
            
         is the intermediate factor.

16. (Cancelled)

17. (Previous Presented)The electronic device according to claim 15, wherein the obtaining theoretical brightness values corresponding to respective grayscales of the display device according to a maximum brightness value of the display device, a minimum brightness value of the display device, a maximum grayscale value of the display device, and a gamma parameter associated with the display environment comprises:
obtaining an intermediate factor according to the maximum brightness value of the display device, the minimum brightness value of the display device, the maximum grayscale value of the display device, and the gamma parameter related to the display environment;
obtaining the theoretical brightness values for the respective grayscales of the 

18. (Cancelled)

19. (Cancelled)

20. (Previous Presented) The electronic device according to claim 15, wherein the modulating brightnesses of the display device according to the theoretical brightness values corresponding to the respective grayscales of the display device comprises:
modulating the brightnesses of the display device according to an eye pupil change factor and the theoretical brightness values corresponding to the respective grayscales of the display device.

21. (Previous Presented) A non-transient computer-readable recording medium, on which a program for performing the method for modulating of claim 1 is recorded.

*Examiner notes claim 14 was cancelled after further discussion on the proposed amendments due to a conflict between the claim 14 recitation of a theoretical brightness value with the previous recitation in amended claim 11.


Allowable Subject Matter
Claims 1, 3, 5-11, 15, 17, 20 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record teaches brightness adjustment (see at least Xiao CN105632460A).
However, the prior art of record fails to teach or suggest Applicant’s specifically claimed “method for modulating a brightness-grayscale curve of a display device, comprising:
obtaining theoretical brightness values corresponding to respective grayscales of the display device according to a maximum brightness value of the display device, a minimum brightness value of the display device, a maximum grayscale value of the display device, and a gamma parameter related to the display environment;
modulating brightnesses of the display device according to the theoretical brightness values corresponding to the respective grayscales of the display device, wherein the obtaining theoretical brightness values corresponding to respective grayscales of the display device according to a maximum brightness value of the display device, a minimum brightness value of the display device, a maximum grayscale value of the display device, and a gamma parameter associated with the display environment comprises:
obtaining an intermediate factor according to the maximum brightness value of the display device, the minimum brightness value of the display device, the maximum grayscale value of the display device, and the gamma parameter related to the display environment;
obtaining the theoretical brightness values for the respective grayscales of the 
calculating the intermediate factor according to the following formula:
                
                    
                        
                            n
                        
                        
                            0
                        
                    
                    =
                    
                        
                            
                                
                                    n
                                
                                
                                    max
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            device-max
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            device-min
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            1
                                        
                                        
                                            γ
                                        
                                    
                                
                            
                            -1
                        
                    
                
            
wherein,                         
                            
                                
                                    L
                                
                                
                                    device-max
                                
                            
                        
                                            
                            
                                
                                    L
                                
                                
                                    物
                                    max
                                
                            
                        
                    is the maximum brightness value of the display device,                         
                            
                                
                                    L
                                
                                
                                    device-min
                                
                            
                        
                    is the minimum brightness value of the display device,                         
                            
                                
                                    n
                                
                                
                                    m
                                    a
                                    x
                                
                            
                             
                        
                    is the maximum grayscale value of the display device, γ is the gamma parameter related to the display environment, and                         
                            
                                
                                    n
                                
                                
                                    0
                                
                            
                        
                     is the intermediate factor” (claim 1 – emphasis added); 
“a method for modulating a brightness-grayscale curve of a display device, comprising:
calculating an applicable standard brightness-grayscale curve for eye perception;
obtaining theoretical brightness values corresponding to respective grayscales of the display device based on the applicable standard brightness-grayscale curve for eye perception and at least one of an eye pupil change factor, an environmental factor and a factor related to the display device;
modulating brightnesses of the display device according to the theoretical brightness values corresponding to the respective grayscales of the display device,
wherein the obtaining theoretical brightness values corresponding to respective grayscales of the display device based on the applicable standard brightness-grayscale curve for eye perception and at least one of an eye pupil change factor, an environmental factor and a factor related to the display device comprises:
obtaining the theoretical brightness values corresponding to the respective 
wherein the factor related to the display device includes a minimum brightness value of the display device, and the obtaining the theoretical brightness values corresponding to respective grayscales of the display device based on the eye pupil change factor, the factor related to the display device, and the applicable standard brightness-grayscale curve for eye perception comprises: for each of the respective grayscales,
calculating the theoretical brightness value according to a formula
                 
                    
                        
                            L
                        
                        
                            d
                            e
                            v
                            i
                            c
                            e
                        
                    
                    (
                    n
                    )
                    =
                    (
                    
                        
                            
                                
                                    Φ
                                
                                
                                    0
                                
                            
                        
                        
                            Φ
                        
                    
                    
                        
                            )
                        
                        
                            2
                        
                    
                    *10000*
                    
                        
                            {
                            
                                
                                    (
                                    v+
                                    
                                        
                                            v
                                        
                                        
                                            0
                                        
                                    
                                    
                                        
                                            )
                                        
                                        
                                            
                                                
                                                    1
                                                
                                                
                                                    m
                                                
                                            
                                        
                                    
                                    -C1
                                
                                
                                    C2-C3*
                                    (
                                    v+
                                    
                                        
                                            v
                                        
                                        
                                            0
                                        
                                    
                                    
                                        
                                            )
                                        
                                        
                                            
                                                
                                                    1
                                                
                                                
                                                    m
                                                
                                            
                                        
                                    
                                
                            
                            }
                        
                        
                            
                                
                                    1
                                
                                
                                    p
                                
                            
                        
                    
                
             
or according to a formula
                         
                            
                                
                                    L
                                
                                
                                    d
                                    e
                                    v
                                    i
                                    c
                                    e
                                
                            
                            (
                            n
                            )
                            =10000*
                            
                                
                                    {
                                    
                                        
                                            (
                                            v+
                                            
                                                
                                                    v
                                                
                                                
                                                    0
                                                
                                            
                                            
                                                
                                                    )
                                                
                                                
                                                    
                                                        
                                                            1
                                                        
                                                        
                                                            m
                                                        
                                                    
                                                
                                            
                                            -C1
                                        
                                        
                                            C2-C3*
                                            
                                                
                                                    (
                                                    v
                                                    +
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    )
                                                
                                                
                                                    
                                                        
                                                            1
                                                        
                                                        
                                                            m
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    }
                                
                                
                                    
                                        
                                            1
                                        
                                        
                                            p
                                        
                                    
                                
                            
                        
                    ;
wherein,                         
                            
                                
                                    L
                                
                                
                                    d
                                    e
                                    v
                                    i
                                    c
                                    e
                                
                            
                            (
                            n
                            )
                        
                     is a theoretical brightness value corresponding to the grayscale n of the display device, v is a video signal, 0<v<1 in volts; m=78.8438; p=0.1593; C1=0.8359; C2=18.8516; C3=18.6875; v0 is a signal noise value of the display device; v0 corresponds to the minimum brightness value of the display device; Φ0 is a pupil diameter of the eye in a standard environment; and Φ is a pupil diameter of the eye in a display environment” (claim 11); and 
“an electronic device, comprising a display device, a memory, and a processor, wherein the processor is coupled to the display device and the memory respectively, the memory stores instructions, wherein a method for modulating is executed when the instructions are executed by the processor, the method comprises:.

modulating brightnesses of the display device according to the theoretical brightness values corresponding to the respective grayscales of the display device,
wherein the obtaining theoretical brightness values corresponding to respective grayscales of the display device according to a maximum brightness value of the display device, a minimum brightness value of the display device, a maximum grayscale value of the display device, and a gamma parameter related to the display environment comprises:
calculating a gamma curve based on the maximum brightness value of the display device, the minimum brightness value of the display device, the maximum grayscale value of the display device, and the gamma parameter related to the display environment;
obtaining the theoretical brightness values corresponding to the respective grayscales of the display device according to the gamma curve;
wherein, an intermediate factor of the gamma curve is calculated based on the maximum brightness value of the display device, the minimum brightness value of the display device, the maximum grayscale value of the display device, and the gamma parameter related to the display environment, and
wherein calculating the intermediate factor according to the following formula: 
                
                    
                        
                            n
                        
                        
                            0
                        
                    
                    =
                    
                        
                            
                                
                                    n
                                
                                
                                    max
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            device-max
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            device-min
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            1
                                        
                                        
                                            γ
                                        
                                    
                                
                            
                            -1
                        
                    
                
            
wherein,                         
                            
                                
                                    L
                                
                                
                                    device-max
                                
                            
                        
                                            
                            
                                
                                    L
                                
                                
                                    物
                                    max
                                
                            
                        
                    is the maximum brightness value of the display device,                         
                            
                                
                                    L
                                
                                
                                    device-min
                                
                            
                        
                    is the minimum brightness value of the display device,                         
                            
                                
                                    n
                                
                                
                                    m
                                    a
                                    x
                                
                            
                             
                        
                    is the maximum grayscale value of the display device, γ is the gamma parameter related to the display environment, and                         
                            
                                
                                    n
                                
                                
                                    0
                                
                            
                        
                     is the intermediate factor” (claim 15 – emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Xiao (CN105632460A) and Xiao (USPN 2018/0197504) as an English translation document teach brightness adjustment;
Deng (USPN 2018/0040295), Kane et al. (USPN 2011/0175925) teach brightness calibration;
Fukukawa et al. (USPN 2010/0026942), Oka et al. (USPN 2006/0061842), Cha et al. (USPN 2017/0206825) teach gray scale and gamma adjustment; and
He et al. (USPN 2015/0145777) and Raghoebardajal et al. (USPN 2016/0171704) teach pupil size and brightness adjustment.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623